Case 7:19-cr-00113-VB Document 30 Filed 09/04/19 Page 1 of 1

TANNER & ORTEGA, L.L.P.

ATTORNEYS AT LAW
WWW.TANNERORTEGA.COM

HOWARD E. TANNER*
HUGO G. ORTEGA
*MEMBER OF N.Y., NI. AND D.C. BAR

NEW YORK CITY OFFICE WHITE PLAINS OFFICE
305 BROADWAY 175 MAIN STREET
SUITE 1400 SUITE 800
NEW YORK, NY 10007 WHITE PLAINS, NY 10601
OFFICE: (212) 962-1333 OFFICE: (914) 358-5998
FAX: (212) 962-1778 FAX: (914) 761-0995

September 4, 2019

Honorable Vincent Briccetti
United States District Court Judge
Southern District of New York
300 Quarropas Street

White Plains, NY 10601

BY ECF

Re: United States v. Tracey Mood, 19 Cr. 113 (VB)
Supplemental Defense Sentencing Submission

Dear Judge Briccetti:

I received from the defendant today the following two documents: a letter from the
Orange County Department of Mental Health confirming Mr. Mood’s participation in a
substance abuse program and the defendant’s letter to the Court. I write to the Court to request
that they be added as additional exhibits in support of the defendants sentencing letter
previously submitted. Sentence is scheduled for Friday, September 6, 2019 at 2:30 pm.

Finally, in my defense sentencing letter, I had requested that the Court recommend that
the defendant be designated to a facility in the Charleston, South Carolina area. However, upon
further consultation with Mr. Mood, he is requesting that the Court recommend designation
closest to Port Chester, New York, that would afford him the opportunity to participate in the
RDAP Program, a facility such as Fort Dix, FCI.

Thank you, Your Honor, for your consideration of this matter.
Very truly yours,

Tanner & Ortega, L.L.P.

  
  

HoWard E. Tanner
Enc.

ce: AUSA Vladislav Vainberg (By ECF)
